JUSTICE GALLAGHER, specially concurring: I write to concur with the majority and to make one succinct point: We believe very simply that it is the public policy of this state to allow parents of a permanently disabled child to allege and prove damages for the costs of caring for the child after reaching majority. The parents have a right to allege and seek to prove an action against tortfeasors, rather than have to assume personally the costs of providing for the child’s lifelong needs. Moreover, we believe it is preferable for the alleged tortfeasors to pay these costs, if found liable, than for the taxpayers to be required to assist in paying them. In short, if there is a tortfeasor, that person should bear the burden he, she or it caused rather than the parents or society. If we are incorrect about our assumption regarding the state’s public policy, it will be remedied through the legal or political process. Before that occurs, we think the approach we have chosen is a rational one.